Title: To James Madison from William Pinkney, 27 December 1808
From: Pinkney, William
To: Madison, James



Sir.
London. Decr. 27th. 1808.

I received from Mr. Canning Yesterday, after Lieut. Gibbon had left Town for Plymouth, an official Communication, of which a Copy is enclosed.  Mr. Canning had mentioned the Subject of it in a Conversation, to which he had invited me, on Saturday last, but had requested me to consider what he then said as extra official & intended merely for my own personal Information.
When the Communication was made verbally I did not think that there was any Thing in it which could justify me in appearing to attach the smallest Importance to it, and I received it therefore without Comment.
I have not yet replied to the written Communication, and am not sure that the last paragraph of Mr. Canning’s Letter, referring to Suggestions, which he attributes to me, and which, as he has given them, contain an Improper Implication may not render it necessary to do something more than barely acknowledge its Receipt.
The Dispatch-Vessel, The Union, has experienced some Harshness, both at Sea & in Port, from the officers of this Government.  I represented it to Mr. Canning as soon as it came to my Knowledge, and received from him last night an official Answer to my Representation.  He had before sent me a private Letter, assuring me that a strict Enquiry should be made into the Circumstances.  I send enclosed Copies of these Papers.  I have the Honour to be, with the highest Consideration Sir Your most Obedient Humble Servant

Wm. Pinkney


PS.  Decr. 29th. 1808.  I have now the Honour to add to the Enclosures a Copy of my Reply of Yesterday’s Date to Mr. Canning’s Letter of the 24th. Instant.


Wm. Pinkney.

